Acknowledgments
1. 	Applicant’s amendment, filed on 1/11/2022 is acknowledged.  Accordingly claim(s) 23, 26-31 and 32-33 remain pending.
2.	Claim(s) 1-22 and 24-25 have been cancelled by the Applicant 
3.	This paper is assigned paper No. 20220128, by the Examiner.
Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Applicant’s Arguments
5.	Applicant’s response, filed on 1/11/2022, has fully been considered and is persuasive.  
Applicant Argument #1:
Applicant contends that the amended claim(s) obviates the 35 USC 101 rejection set forth in the prior office action.
Examiner’s Response to Argument #1:
Applicant’s argument that the amended claim(s) obviates the 35 USC 101 rejection set forth in the prior office action has fully been considered and is persuasive; therefore, the rejection is withdrawn.
Applicant Argument #2:
Applicant contends that the amended claim(s) obviates the 35 USC 112(a) rejection set forth in the prior office action.
Examiner’s Response to Argument #2:

Allowable Subject Matter
6.	Claim(s) 23, 26-31 and 32-33 are allowed, subject to the examiner’s amendment described below.


Reasons for Allowance
7.	The following is an Examiner’s statement of reason for allowance:
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
  	The closest prior art of record (US Publication 2012/0273564 to Mercolino) which discloses the present invention provides methods, reagents, and apparatus for authenticating and identifying products. Methods of the invention are easy to implement but difficult to replicate, simulate, alter, transpose, or tamper with. In some embodiments, the present invention relates to a product authentication code defined by a frequency array of a population of entities, and an item identifier defined by the specific manifestation of the product authentication code.
  	The closest prior art and the cited prior art, however, does not teach or suggest, alone or in combination, the particular combination of steps or elements as recited in the independent claim(s) 23 and 32-33, specifically the combination of steps of:
decoding the digital signature with the verification key and matching the pack message data to the message data read by the reader device, wherein the matching includes determining that the pack message data is within a predetermined difference measure from the message data read by the reader device, wherein the predetermined difference measure is determined by the verifier computer using the fuzzy-message digital signature scheme; in response to decoding the digital signature and matching the pack message data, producing an indication that the digital signature and the message data are verified by the verifier computer; and sending the message data and the digital signature, read by the reader device, to the signature-management server; wherein the signature-management server is configured for: checking, upon receipt of the message data and the digital signature from the verifier computer, whether the digital signature has been previously received and stored in a storage operatively associated with the server, and in response to the digital signature being in the storage, sending the verifier computer a first notification indicating that the digital signature is invalid, as recited in claim(s) 23 and 32-33.  Moreover, the missing claimed elements from Mercolino are not found in a reasonable number of reference(s).  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include Mercolino disclosures because it is not common to: decoding the digital signature with the verification key and matching the pack message data to the message data read by the reader device, wherein the matching includes determining that the pack message data is within a predetermined difference measure from the message data read by the reader device, wherein the predetermined difference measure is determined by the verifier computer using the fuzzy-message digital signature scheme; in response to decoding the digital signature and matching the pack message data, producing an indication that the digital signature and the message data are verified by the verifier computer; and sending the message data and the digital signature, read by the reader device, to the signature-management server; wherein the signature-management server is configured for: checking, upon receipt of the message data and the digital signature from the verifier computer, whether the digital signature has been previously received and stored in a storage operatively associated with the server, and in response to the digital signature being in the storage, sending the verifier computer a first notification indicating that the digital signature is invalid.  Hence, the claims are allowable over the cited prior art.  Dependent claim(s) 26-31 are also allowable for the same reason(s) described above.

9.	Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “comments on Statement of Reason for Allowance.”
 Conclusion

10.	The prior art made of record and not relied upon is considered pertinent to     

Applicant’s disclosure.

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        1/28/2022